COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                               EL PASO, TEXAS
                                      §
ACC HOLDING, INC. D/B/A AIR                       No. 08-14-00169-CV
CARGO CARRIERS, INC.,                 §
                                                     Appeal from the
                       Appellant,     §
                                                   346th District Court
v.                                    §
                                                of El Paso County, Texas
ANTONIO VIELMA,                       §
                                                (TC# 2011-DCV-04851)
                        Appellee.     §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order costs of the appeal are taxed against the party incurring

same, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF MAY, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.